AMENDMENT TO EMPLOYMENT AGREEMENT
 
(Robert P. Powers)
 


This Amendment is made by and between American Electric Power Service
Corporation, on behalf of itself, American Electric Power Company, Inc., and the
other subsidiary companies, divisions, organizations or affiliated entities
(collectively referred to as “AEP”) and Robert P. Powers (the “Employee”) to the
Employment Agreement between AEP and the Employee dated July 29, 1998, as
amended (the “Employment Agreement”).


WHEREAS, AEP and the Employee intend that any deferral of compensation by or for
the benefit of the Employee that is subject to the requirements of section 409A
of the Internal Revenue Code comply with such requirements; and


WHEREAS, AEP and the Employee have identified certain provisions of the
Employment Agreement that should be amended to better ensure such compliance;


NOW, THEREFORE, AEP and the Employee agree as follows:


1.           Section IV of the Employment Agreement (Supplemental Retirement
Benefit) is amended to read as follows:


“Section IV:  Benefit from the Excess Benefit Plan


4.01         The Employee’s benefit under the American Electric Power Excess
Benefit Plan shall be calculated as follows:


 
(a)
The Employee shall be credited with seventeen year of service in addition to the
number of years the Employee actually works for AEP;



 
(b)
The benefit shall take into account the eligible compensation received by the
Employee during the term of this Employment Agreement, including earned MICP
awards and excluding earned PSIP and NPIP awards; and



 
(c)
The calculated benefit to which the Employee is entitled shall be reduced by any
retirement benefit the Employee is entitled to receive from all qualified and
non-qualified plans sponsored by any prior employer of the Employee.  The
Employee shall provide AEP with a list of such other plans within a reasonable
time prior to the date the Employee’s benefits from the American Electric Power
Excess Benefit Plan are scheduled to commence.



4.02           The Employee’s benefit under the American Electric Power Excess
Benefit Plan, calculated in accordance with Section 4.01 of the Employment
Agreement, shall be paid in accordance with the payment option applicable to the
Employee under the terms of the American Electric Power Excess Benefit Plan.


4.03           In the event the Agreement is terminated due to the death of the
Employee, the Employee’s beneficiary shall be entitled to the payment of a
pre-retirement death benefit, calculated under the term of the American Electric
Power Excess Benefit Plan, subject to the adjustments set forth in Section 4.01
except that in lieu of the offset determined under Section 4.01(c), the death
benefit payable to such beneficiary shall be offset by any death benefit that
any beneficiary of the Employee is entitled to receive from any qualified or
non-qualified plans sponsored by any prior employer of the Employee.


4.04           The benefits provided by this Section IV shall be paid out of the
general assets of AEP (except to the extent covered by the American Electric
Power Service Corporation Umbrella Trust for Executives) and are in lieu of any
similar benefit provided by the American Electric Power System Excess Benefit
Plan as may be determined without regard to this Agreement.”


2.           In the event that any amount becomes payable by AEP to the Employee
pursuant to Section 5.03(b) of the Employment Agreement, the following terms and
conditions shall apply:


 
(A)
If AEP reasonably believes that its providing continued benefits at a reduced
rate (that is, for an employee contribution that is less than the full cost of
such benefits) would cause the Employee to incur excise tax under Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), the Employee
shall pay the full cost of such benefits and not receive any reduced rate for
the first six (6) months after the date of the Employee’s separation by reason
of the elimination of the Employee’s position as described in Section 5.03 (the
“Separation Date”).  As soon as practicable after the date that is 6 months
after the Separation Date, AEP will pay to the Employee an amount equal to the
difference between the actual amount the Employee paid for the affected benefits
and the amount the Employee would have paid for such benefits had the reduced
rate been effective (the “Benefit Contribution Payment”).  [AEP will also pay
additional amounts such that the Benefit Contribution Payment is the amount
payable to the employee after payment of any federal, state, local, or other
taxes.]



 
(B)
Notwithstanding any provision of Section 5.03(b) to the contrary, the
continuation of the Employee’s pay will end once the total of the payments
becomes equal to two times the lesser of (a) the Employee’s annual rate of pay
for services provided to AEP in the year before the year of the Separation Date
(adjusted for any increase during that year that was expected to continue
indefinitely if there had been no Separation Date, or (b) the limit prescribed
in Section 401(a)(17) of the Code effective in the year of the Employee’s
Separation Date.  As of the date the continuation payments ended pursuant to the
preceding sentence, but no earlier than six months after the date the Employee
separated from service, as defined in Section 409A of the Code, the Employee
will receive a second stream of payments equal to any pay continuation payments
as may then be otherwise due and owing, with the first such payment also
including an amount equal to the excess, if any, of (i) the total amount of
continuation pay the Employee was entitled to receive during the period between
the Separation Date and the date the payments pursuant to the preceding sentence
ended, over (ii) the amount paid in accordance with the preceding sentence.



IN WITNESS WHEREOF, this Amendment is executed by AEP and the Employee as of the
date set forth below their respective signatures.


AMERICAN ELECTRIC POWER SERVICE CORPORATION




By:  /s/ Andrew R. Carlin
Name:  Andrew R. Carlin


Date:  December 9, 2008




EMPLOYEE:




Name:  /s/ Robert P. Powers
Robert P. Powers


Date:  December 4, 2008